Citation Nr: 0100445	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to an effective date earlier than March 1, 
1998, for the grant of service connection for tinnitus, with 
an assigned 10 percent evaluation.

3.  Whether the rating decision dated November 2, 1962, which 
failed to address the issue of service connection for 
tinnitus, was the product of clear and unmistakable error 
(CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied a compensable evaluation 
for bilateral hearing loss.  The rating decision also granted 
service connection for tinnitus with an assigned evaluation 
of 10 percent, effective March 1, 1999, the date the 
veteran's claim was received.  During the pendency of the 
appeal, an October 1999 rating decision granted the veteran 
an effective date of March 1, 1998, for the grant of service 
connection for tinnitus, with an assigned 10 percent 
evaluation. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear.  

3.  The veteran submitted a claim for service connection for 
tinnitus on March 1, 1999. 

4.  The unappealed rating decision of November 2, 1962, which 
failed to address the issue of service connection for 
tinnitus, correctly applied the statutory and regulatory 
provisions extant at the time.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2000).

2.  An effective date earlier than March 1, 1998, for the 
grant of service connection for tinnitus, with an assigned 10 
percent evaluation, is not warranted.  38 C.F.R. 
§ 3.114(a)(2000).

3.  The November 2, 1962, rating decision, which failed to 
address the issue of service connection for tinnitus, did not 
contain CUE.  38 C.F.R. § 3.105(a)(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his bilateral hearing loss does not adequately reflect 
the severity of that disability.  He contends that he has 
difficulty hearing voices, listening to a television, and 
hearing a phone ring.  In addition, the veteran contends that 
the effective date of service connection for tinnitus, with 
an assigned 10 percent evaluation, should be in March 1976.  
Therefore, a favorable determination has been requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The veteran has been 
provided VA examinations and an opportunity to testify in 
person.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as outlined 
below.

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses of tinnitus, 
cerebral arteriosclerosis or brain disease due to trauma.  
They reveal the veteran was treated for eustachitis and 
otitis of the right ear in April 1962.

In correspondence received from the veteran in May 1962, he 
sought service connection for "hearing damage - Oct - 61."

The report of a July 1962 VA examination indicates that the 
veteran reported that he had a loud ringing in both ears, 
that got on his nerves, which had begun in October 1960.  He 
did not report a history of cerebral arteriosclerosis or 
brain disease due to trauma.  The ear, nose and throat 
portion of the examination resulted in a diagnosis of 
tinnitus aurium, subjective, bilaterally.  No history of 
cerebral arteriosclerosis or brain disease due to trauma was 
noted on clinical evaluation.  Rather, only exposure to noise 
was noted.

The veteran was granted service connection for bilateral high 
frequency hearing loss by a November 1962 rating decision.  
The hearing loss was evaluated as noncompensable, effective 
May 1962.  The issue of entitlement to service connection for 
tinnitus was not addressed.  The veteran was notified of the 
decision and his appellate rights in a letter dated November 
26, 1962.  The noncompensable evaluation remains in effect.  
The veteran's reopened increased rating claim that is the 
subject of this appeal was received in March 1999.

At the time of the November 1962 rating decision, the Rating 
Schedule provided for compensation for tinnitus only when it 
was  a symptom of brain disease due to trauma or cerebral 
arteriosclerosis.  Veterans Administration Schedule for 
Rating Disabilities (under the authority of Public Law No. 2, 
73rd Congress, March 20, 1933), loose-leaf edition 1957, as 
amended (including by Veterans Administration Transmittal 
Sheet 6), Diagnostic Codes 6260, 8045, 8046, 9304, 9305 
(effective prior to May 22, 1964).  The rating schedule was 
amended in March 1976 to provide for a 10 percent evaluation 
for persistent tinnitus as a symptom of acoustic trauma.  See 
41 Fed. Reg. 11,291, 11,298 (1976).

According to the report of a December 1998 VA audiological 
evaluation, pertinent pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
70
80
LEFT
15
25
45
90

As such, the pure tone averages for these relevant 
frequencies were 48 decibels in the right ear and 44 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.  Such audiometric findings reflect 
level I hearing in the right ear and level I hearing in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.


According to the report of an April 1999 VA audiological 
evaluation, pertinent pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
70
75
LEFT
15
30
55
95

Pure tone averages for these relevant frequencies were 46 
decibels for the right ear, and 49 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  
Such audiometric findings reflect level I hearing in the 
right ear and level I hearing in the left ear.  Id.

In October 1999, the veteran testified during a personal 
hearing at the RO that at the time of his most recent VA 
audiological examination, less than one year earlier, he was 
not told that his hearing had deteriorated.  He said that his 
hearing had been tested before and that he had been told that 
there was no improvement.  He said that in his own opinion 
his hearing had deteriorated.  He said that his ears were the 
same and that neither was worse than the other.  He explained 
that he was unable to make out words unless they were spoken 
loudly.  He said that he was unable to make out words if 
there was any interference.  He said that he had to turn his 
television set up to hear it, to the point that his neighbor 
complained.  He noted that he was unable to hear a phone ring 
if there was any other noise, such as a radio, and that he 
had difficulty hearing people on a phone.  He said that he 
did not use hearing aids because he had been told by several 
VA doctors that hearing aids would only magnify his ringing 
and not help him any.  

During this hearing, the veteran also said that he 
experienced ringing and screaming in his ears that had begun 
in the military and had remained since that time.  The 
veteran noted that he had reported ringing of the ears during 
a July 1962 VA examination and had filed a claim when he was 
discharged.

In correspondence submitted the same date as the hearing, the 
veteran and his representative clarified that it was their 
contention that the veteran was entitled to an earlier 
effective date for service connection for tinnitus, as well 
as the 10 percent evaluation assigned therefor.  The 
veteran's representative observed that a "separate rating" 
for tinnitus was provided for in legislation enacted in March 
1976.  He asserted that as a result, the effective date of 
the veteran's award of service connection for tinnitus, with 
the 10 percent evaluation, should be in March 1976.  

In addition, the veteran's representative raised the issue of 
CUE, but did not specifically identify which rating decision 
was the product of CUE.  He noted that during the hearing 
"...the issue was raised concerning clear and unmistakable 
error pertaining to the effective date of granting service 
connection for tinnitus."  He further contended that "...when 
the VA rating granted service connection on May 28, 1999, 
making reference to military records and the date October 
1962, consideration should have been given to an effective 
date of claim corresponding with the date of the liberalized 
legislation." 

In October 1999, the RO granted the veteran an effective date 
of March 1, 1998, for the grant of service connection for 
tinnitus, with an assigned 10 percent evaluation.  In doing 
so, the rating decision found that the failure of the 
November 1962 rating decision to address service connection 
for tinnitus due to concussion and head injury was not CUE.  

In a brief submitted in May 2000, it was argued on the 
veteran's behalf that it was the November 1962 rating 
decision that was the product of CUE .  It was argued that 
the RO should have recognized the veteran's tinnitus as a 
service-connected disability residual to acoustic trauma 
suffered on active duty, and should have granted service 
connection, even if it was then noncompensable as due to 
acoustic trauma.  

Turning to the veteran's claim for a compensable evaluation 
for bilateral hearing loss, the Board notes that disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule) 
currently found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
revised rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI and VII.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87.  See 64 Fed. Reg. 25202- 
25210 (1999).  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
But see Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions. 
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  38 C.F.R. § 4.86 (2000).

The Board notes that in the present case, the RO has already 
considered the veteran's claim under the new criteria, in an 
August 1999 Statement of the Case and in an October 1999 
Supplemental Statement of the Case.  Neither of the "unusual 
patterns of hearing impairment" is evident in the current 
case.  The assigned levels and evaluation for the veteran's 
bilateral hearing loss would be exactly the same for the 
veteran under the old or the new criteria.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  The 
mechanical application of the rating schedule to the December 
1998 and April 1999 VA audiometric examination findings, 
i.e., level I hearing in the right ear and level I hearing in 
the left ear, warrants a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII.  Thus, under the schedular 
criteria, the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss. 

Turning to the issue of an earlier effective date for the 
grant of service connection for tinnitus, with an assigned 10 
percent evaluation, the Board notes that CUE by definition 
may only be found in a decision that has become final.  As a 
result, an analysis of CUE in the October 1999 rating 
decision may not be undertaken.  38 C.F.R. § 3.105(a).  

However, the Board may review whether an effective date 
earlier than March 1, 1998, is warranted due to a theory 
other than CUE in the October 1999 rating decision.  In this 
regard, where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  38 
C.F.R. § 3.114.

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  (2) If a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative determination 
of entitlement.  (3) If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  Id.

Applying subsection (3) to the facts of the veteran's case, 
the Board finds that an effective date earlier than March 1, 
1998 is not warranted.  The original March 1, 1999, effective 
date was based on the date of receipt of the veteran's claim 
for service connection for tinnitus.  His claim for service 
connection for tinnitus was received more than one year after 
the effective date of the 1976 amendment to the Rating 
Schedule.  See 41 Fed. Reg. 11,291, 11,298 (1976).  
Accordingly, the effective date may not be earlier than one 
year prior to the receipt of the veteran's claim for service 
connection for tinnitus, or March 1, 1998.  Further, although 
the clinical record at the time of the March 10, 1976 
amendment to 38 C.F.R. Part 4, Diagnostic Code 6260, 
affording a compensable rating for tinnitus due to acoustic 
trauma, established the presence of a subjective complaint of 
tinnitus, no claim for service connection for tinnitus was 
raised at that time by the veteran or his representative or 
within one year thereof.  While the VA, on its own 
initiative, may have adjudicated such entitlement, there 
exists no such requirement under the law.  

Regarding the November 2, 1962 rating decision which did not 
adjudicate entitlement to service connection for tinnitus, 
the veteran was properly notified later that month of this 
decision and his appellate rights.  He did not perfect an 
appeal of that decision and it became final.  As a result, a 
CUE analysis is proper.  38 C.F.R. § 3.105(a).  

In asserting a claim of CUE, the claimant must show that:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the November 1962 rating 
decision constituted CUE, the Board must review the evidence 
which was of record at the time of that rating decision.  A 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 
3 Vet. App. at 314).

Turning to the first element of CUE, a review of the evidence 
of record at the time of the November 1962 rating decision 
shows that the correct facts, as they were known at the time, 
were before the adjudicator.  In fact, the veteran has not 
asserted otherwise.  The rating decision referred to the 
veteran's service medical records, and to the report of the 
July 1962 VA examination as it noted the veteran's then 
complaint of ringing in the ears.  

The Board also finds the November 1962 rating decision 
correctly applied the statutory and regulatory provisions 
extant at that time when it did not adjudicate entitlement to 
service connection for tinnitus.  As noted above, and 
conceded by the veteran's representative in May 2000, a 
compensable evaluation for tinnitus was not afforded under 
the regulations at that time.  Nevertheless, tinnitus, other 
than due to cerebral arteriosclerosis or brain disease due to 
trauma, was a ratable disability under Diagnostic Code 6260, 
albeit noncompensable.  Veterans Administration Schedule for 
Rating Disabilities (under the authority of Public Law No. 2, 
73rd Congress, March 20, 1933), loose-leaf edition 1957, as 
amended (including by Veterans Administration Transmittal 
Sheet 6), Diagnostic Codes 6260, 8045, 8046, 9304, 9305 
(effective prior to May 22, 1964).  More significant, 
however, the record reflects that at the time of the November 
1962 rating decision, the veteran had not specifically 
claimed service connection for tinnitus, and the record 
contained no writing from the veteran or his representative 
which may be said to have inferred an intent to make such a 
claim.  Neither the veteran nor his representative have 
alleged a fact to the contrary.  Also, there was no law in 
existence in November 1962 which required the VA to 
adjudicate entitlement to service connection for tinnitus in 
the absence of a formal or informal claim therefor.  Neither 
the veteran nor his representative have argued otherwise.

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE in the November 2, 
1962, rating decision.  Therefore, his claim must be denied 
due to the absence of legal merit under the law.  See 
Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

Entitlement to an effective date earlier than March 1, 1998, 
for the grant of service connection for tinnitus, with an 
assigned 10 percent evaluation, is denied.

The November 1962 rating decision, which did not adjudicate 
service connection for tinnitus, did not contain CUE, and 
thus the veteran's appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

